EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Doug Yerkeson on 9/12/2022.

The application has been amended as follows: 
Claims 7 – 10 have been cancelled.
Claim 11 has been amended to depend from claim 1.
Claim 27 has been amended to depend from claim 17.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a passageway disposed in the arm and including an inlet configured to receive water from a water source, the inlet extending substantially parallel to the longitudinal axis; a plurality of baffles disposed in the passageway and defining a tortuous flow path in the passageway; and an outlet disposed substantially perpendicularly to the longitudinal axis, the outlet configured to receive water from the passageway and deliver water from the faucet spout; and wherein each baffle of the plurality of baffles are disposed upstream from the outlet such that water is delivered in a substantially uniform flow from the outlet was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 17, the combination as claimed including a flow director disposed in the passageway and including a body having an outer surface, a plurality of baffles supported on the outer surface of the body, and an inner surface defining an internal passageway in fluid communication with the outlet, the flow director defining a tortuous flow path in the passageway, the tortuous flow path comprising: a first segment in which water flows away from the outlet, the plurality of baffles defining the first segment of the tortuous path; and a second segment in which water is received from the first segment and water flows toward the outlet was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 20, the combination as claimed including a flow director disposed in the passageway and defining a tortuous flow path in the passageway, the tortuous flow path comprising: a first segment in which water flows away from the outlet; a second segment in which water is received from the first segment and water flows toward the outlet; wherein the flow director comprises a plurality of baffles, the plurality of baffles defining the first segment of the tortuous path; wherein the plurality of baffles are elongated in a transverse direction substantially perpendicular to the longitudinal axis; and. wherein the plurality of baffles comprises: a first baffle having a first length in the transverse direction; and a second baffle having a second length in the transverse direction, the second length being greater than the first length was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 28, the combination as claimed including a flow director disposed in the passageway and defining a tortuous flow path in the passageway, the tortuous flow path comprising: a first segment in which water flows away from the outlet; a second segment in which water is received from the first segment and water flows toward the outlet; wherein the flow director comprises a plurality of baffles, the plurality of baffles defining the first segment of the tortuous path; wherein the flow director further comprises an external surface carrying the plurality of baffles; and wherein the external surface is an upper external surface and the plurality of baffles is a plurality of upper baffles, and wherein the flow director further comprises a lower external surface carrying a plurality of lower baffles was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 29, the combination as claimed including a flow director disposed in the passageway and defining a tortuous flow path in the passageway, the tortuous flow path comprising: a first segment in which water flows away from the outlet; a second segment in which water is received from the first segment and water flows toward the outlet; wherein the flow director comprises a plurality of baffles, the plurality of baffles defining the first segment of the tortuous path; wherein the flow director further comprises an external surface carrying the plurality of baffles; and wherein the flow director further comprises an internal surface defining an internal passageway, the passageway divided into a plurality of internal channels, the plurality of internal channels defining the second segment of the tortuous path was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754